421 F.2d 1403
Evelyn FORD, Minor, by Mrs. Anne Pope, Adult, Plaintiff-Appellant,v.H. Leroy HOBBS et al., Defendants-Appellees.Ebb J. FORD, Jr., Plaintiff-Appellant,v.H. Leroy HOBBS et al., Defendants-Appellees.
No. 27133.
United States Court of Appeals, Fifth Circuit.
Jan. 30, 1970.

Ebb J. Ford, Jr., Gulfport, Miss., Lloyd Sexton, Pascagoula, Miss., for plaintiffs-appellants.
Owen T. Palmer, Charles R. Galloway, Gulfport, Miss., for defendant-appellees; Palmer & Stewart, Eaton, Cottrell, Galloway & Lang, Gulfport, Miss., of counsel.
Before GEWIN, COLEMAN, and DYER, Circuit Judges.
PER CURIAM:


1
In these consolidated cases a prominent citizen of Gulfport, Mississippi, and his daughter, complained of two entries by policemen in their home and one search of a boat moored at nearby Handsboro.  One entry was without a search warrant and the other two were with warrants, although the validity of the warrants was challenged.


2
The trial court resolved the factual issues in favor of appellees and this result finds ample support in the record.  Rule 52(a) Federal Rules of Civil Procedure.


3
Neither do we detect any error of law.  See, in particular, Pierson v. Ray, 386 U.S. 547, 557, 87 S. Ct. 1213, 18 L. Ed. 2d 288 (1967); McCray v. Illinois, 386 U.S. 300, 87 S. Ct. 1056, 18 L. Ed. 2d 62 (1967).


4
It necessarily follows that the judgment of the District Court must be


5
Affirmed.